DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment filed on Nov 30, 2021, and the claims 1-20 are pending for examination. 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 11-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Polehn (US 2020/0302431A1), in view of Badic (US 2020/0229206A1).
Regarding claim 1,
Polehn teaches, a method comprising: 
receiving, at a multi-access edge computing (MEC) platform, an indication that a user device has downloaded a first client associated with a MEC application and registered for use of the MEC application (see para [0028] User device/UE may download and/or register application and para [0030] Developer device 165 may register with MEC API platform 150 using secure credentials.
Note: developer device acts as a client device.) 
setting, by the MEC platform, a policy that indicates device information to be obtained from the user device related to the use of the MEC application (see para [0035] application 185 requires backend compute services to act on user activity (i.e. backend service is a policy)) 
sending, by the MEC platform and to the user device, instructions to install a second client for an information service (see para [0035] installs an application (e.g., application 185) on user device 180. Further assume application 185 requires backend compute services to act on user activity. For example, application 185 may include a virtual reality or gaming component that requires high processing loads with low latency, note: requires backend compute services to act on user activity (this is an instruction process to install a MEC application), wherein the second client for the information service collects the device information, associated with use of the MEC application by the user device, according to the policy (see para [0052] Token fulfilment manager 424 may authenticate an application 185 of user device 180 and/or the particular user device 180, and manager 424 may request/receive device information associated with user device 180);
 receiving, at the MEC platform, the device information associated with the user device (see para [0052] manager 424 may request/receive device information associated with user device 180); and 
determining, by the MEC platform, and based on the received device information, performance information associated with the MEC application (see para [0069] User device 180 (when executing the app) may provide an access request for MEC compute services. Note: access in network is a performance/capability of user device.)
Polehn doesn’t explicitly teach, wherein the device information includes a type of data for collection and a frequency of the collection; 
In analogous art, Badic teaches, wherein the device information includes a type of data for collection and a frequency of the collection (see para [0398] the sensing data collected by sensor hub can include historical usage information that details the usage of the radio access network by the served terminal devices. This historical usage information can be information such as average data rate or throughput, total amount of downloaded or uploaded data, frequency/periodically of active access); 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-access computing service of Polehn with a type of data for collection and a frequency of the collection of Badic. A person of ordinary skill in the art would have been motivated to do this to access the core network via radio communications (Badic: [0252])

Regarding claim 4,
Polehn and Badic teach claim 1,
Polehn further teaches, further comprising: sending, to the user device, the policy to configure the collection by the device MEC application para [0035] installs an application (e.g., application 185) on user device 180. Further assume application 185 requires backend compute services to act on user activity. For example, application 185 may include a virtual reality or gaming component that requires high processing loads with low latency, note: requires backend compute services to act on user activity).

Regarding claim 5,
Polehn and Badic teach claim 1,
Polehn fails to teach, wherein the policy further indicates rules to apply to the user device based on the performance information associated with the MEC application, and wherein the method further comprises: applying the rules based on the performance information associated with the MEC application.
In analogous art, Badic teaches, wherein the policy further indicates rules to apply to the user device based on the performance information associated with the MEC application, and wherein the method further comprises: applying the rules based on the performance information associated with the MEC application (see para [01062] terminal device resource usage characteristics and set scheduling policies accordingly).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-access computing service 

Regarding claim 6,
Polehn and Badic teach claim 1,
Polehn further teaches, wherein the device information includes radio network information (see para [0020] in the 5G network, only an access network (e.g., 5G radio access network (RAN) or next generation RAN (NG RAN)) may exist).  

Regarding claim 7,
Polehn and Badic teach claim 1,
Polehn further teaches, further comprising: storing the device information in a repository on the MEC platform (see para [0052] receive device information (e.g., a unique device identifier) associated with user device 180 and may compare the device information with store information to authenticate user device.)

Regarding claim 13,
Polehn and Badic teach claim 8,
Polehn further teaches, wherein the system includes a MEC platform (see para [0054] instantiate MEC service tokens into the user account. In one implementation, process 500 may be performed by MEC API platform 150.).  
Claim 8 recites all the same elements of claim 1, but in system form rather method form, except a memory (para [0062], and a processor [0062]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 8.
Claim 11 recites all the same elements of claim 4, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 12.
Claim 12 recites all the same elements of claim 5, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 12.
Claim 14 recites all the same elements of claim 7, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 1, but in computer program product form rather method form, except a memory (para [0062], and a processor [0062]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15.
Claim 18 recites all the same elements of claim 4, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 18.
Claim 19 recites all the same elements of claim 5, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 19.
Claim 20 recites all the same elements of claim 7, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 20.


Claims 2-3, 9-10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Polehn (US 2020/0302431A1), in view of Badic (US 2020/0229206A1), and in further in view of Svennebring (US 2019/0319868A1).
Regarding claim 2,
Polehn and Badic teach claim 1,
Polehn and Badic fail to teach, further comprising: receiving, an indication that the MEC application has subscribed to the information service.
In analogous art, Svennebring teaches, further comprising: 
further comprising: receiving, an indication that the MEC application has subscribed to the information service (see para [0034] The CN 142 may comprise a plurality of network elements, which are configured to offer various data and telecommunications services to customers/subscribers (e.g., users of UEs 121 and IoT devices 111) who are connected to the CN 142 via a RAN.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-access computing service of Polehn with Badic further with the MEC application has subscribed to the information service of Svennebring. A person of ordinary skill in the art would have been motivated to do this to determine their own link performance for data traffic (Svennebring: [abstract] and para [0004]).

Regarding claim 3,
Polehn and Badic teach claim 1,
Svennebring further teach, 
wherein the type of data includes radio network information services (RNIS) data (para [0095]-[0096]), radio signal strength indicator (RSSI) data, or signal-to-noise ratio data (see para [0027]) .
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a multi-access computing service of Polehn with Badic further with the MEC application has subscribed to the information service of Svennebring. A person of ordinary skill in the art would have been motivated to do this to determine their own link performance for data traffic (Svennebring: [abstract] and para [0004]).

Claim 9 recites all the same elements of claim 2, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 9.
Claim 10 recites all the same elements of claim 3, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 10.
Claim 16 recites all the same elements of claim 2, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 15.
Claim 17 recites all the same elements of claim 3, but in computer program product form rather method form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 17.


Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to SM ISLAM whose telephone number is (571)270-0566.
The examiner can normally be reached on m-f 8-5pm, email address: sm.islam@uspto.gov.

supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sm Islam/
Examiner, Art Unit 2457


/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443